Citation Nr: 1314928	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-47 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to April 1994 and active duty for training from December 1983 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Albuquerque, New Mexico, Regional Office (RO).  

The April 2009 decision addressed numerous increased rating claims, which were adjudicated in an April 2011 Board decision.  The record reasonably raised the issue of the Veteran's employability, rendering the matter of a TDIU rating part-and-parcel of the April 2009 decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the appeal in April 2011 and October 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While referenced in a June 2012 Supplemental Statement of the Case, the Board and Board Information Technology personnel cannot access the Veteran's Social Security Administration (SSA) folder in the provided CD-ROM format.  The records are not otherwise contained in the paper or electronic claims file.  The complete SSA folder is necessary to adjudicate the appeal, and must be printed and associated with the claims folder.  See 38 C.F.R. § 19.9(a) (2012).

The record suggests that the Veteran receives regular VA treatment, including his January 2012 effort to reschedule a surgery for a service-connected left knee disability.  While March 2012, May 2012, June 2012 and November 2012 VA examination reports are of record, VA treatment records dated since January 2012 have not been associated with the paper or electronic claims file.  These records must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Given the number of likely outstanding treatment records and at least a suggestion that the complete SSA folder was not available for review, the November 2012 VA examination opinion is not adequate.  The Veteran must be afforded an employability examination and an adequate opinion obtained.  See 38 C.F.R. § 4.16(a) (2012); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU rating.  The provided notice must outline VA's and the Veteran's respective obligations to provide evidence and information to support the claim.  Provide an appropriate amount of time to respond to this notification and associate the notice with the claims folder.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of his lumbar spine; esophagitis and prepyloric stomach ulcer; residual right and left foot cold injuries; right and left knee; sternum fracture; and left testical hydrocele symptoms, including any possible occupational impairment.  Provide an appropriate amount of time to submit this evidence.  

3.  Print the Veteran's complete SSA folder contained on the CD-ROM in the claims folder, and associate all records and findings with the claims folder.  

4.  Obtain all outstanding VA treatment and/or hospitalization records dated since January 2012 related to the Veteran's lumbar spine; esophagitis and prepyloric stomach ulcer; residual right and left foot cold injuries; right and left knee; sternum fracture; and left testical hydrocele conditions.  Any negative response(s) must be in writing and associated with the claims folder.

5.  After the aforementioned development has been completed, schedule the Veteran for a VA employability examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that, without taking into account his age or any non-service connected disabilities, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (A) any one service-connected disability; and (B) the aggregate of his service-connected disabilities.  

As of the date of this remand service-connection is in effect for lumbar spine; esophagitis and prepyloric stomach ulcer; residual right and left foot cold injuries; right and left knee; sternum fracture; and left testical hydrocele

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; relevant SSA records; and February 2009, March 2012, May 2012, June 2012 and November 2012 examination reports; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

